   Case 2:20-cr-00033-SDW Document 19 Filed 04/21/20 Page 1 of 1 PageID: 40
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 20-033
                                *
RICARDO BRINGAS-PENAFIEL        *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔ That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

The defendant is currently in custody and seeking a sentence of time served. Since the parties agree
that the advisory guidelines range is 15 to 21 months of imprisonment, a sentence of time served is
possible.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: April 21, 2020                                                     s/ Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
